

116 HR 5690 IH: Federal Adjustment of Income Rates Act
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5690IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2020Mr. Connolly (for himself, Ms. Norton, Mr. Lowenthal, Mr. Lynch, Mr. Sarbanes, Mr. Khanna, Ms. Schakowsky, Ms. Wexton, Ms. Moore, Mr. Pocan, Mr. Brown of Maryland, Mr. Raskin, Mr. Price of North Carolina, Mr. Hoyer, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo increase the rates of pay under the statutory pay systems and for prevailing rate employees by
			 3.5 percent, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Adjustment of Income Rates Act or the FAIR Act. 2.Adjustment to rates of pay (a)Statutory pay systemsFor calendar year 2021, the percentage adjustment under section 5303 of title 5, United States Code, in the rates of basic pay under the statutory pay systems (as defined in section 5302 of title 5, United States Code) shall be 3.5 percent.
 (b)Prevailing rate employeesNot­with­stand­ing the wage survey requirements under section 5343(b) of title 5, United States Code, for fiscal year 2021, the rates of basic pay (as in effect on the last day of fiscal year 2020 under section 5343(a) of such title) for prevailing rate employees in each wage area and the rates of basic pay under sections 5348 and 5349 of such title shall be increased by 3.5 percent.
			